Motion granted to substitute in the decision of this court the following: Ordered and adjudged that the judgment appealed from be and the same hereby is in all things reversed on the law and on the facts, with costs and the complaint dismissed. This dismissal is without prejudice to the amendment of the complaint to state a cause of action for damages if plaintiff so desires and is able to amend her complaint to state such cause of action in place and stead of the following paragraph: Ordered and adjudged that the judgment appealed from be and the same hereby is in all things reversed on the law and on the facts, with costs, and a new trial as in an action for damages granted if plaintiff desires and is able to amend her complaint to state such cause of action. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ. [See 257 App. Div. 688.]